Citation Nr: 1534908	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to service connection for a right shoulder disorder.
 
3. Entitlement to service connection for a left shoulder disorder.
 
4. Entitlement to service connection for a right knee disorder.
 
5. Entitlement to service connection for a left knee disorder.

6. Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1974.

He appealed to the Board of Veterans' Appeals from March 2008 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

As support of his claims, he testified at a hearing at the RO in July 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  The Veteran also previously had testified at another hearing at the RO in November 2010, however, instead before a local Decision Review Officer (DRO).  Transcripts of both hearings are in the claims file, so of record.

There previously was uncertainty concerning whether the Veteran had withdrawn his claim for prostatitis, so he did not also testify concerning this claim during his July 2012 Travel Board hearing.  But he since has indicated, through his representative, that he is continuing his appeal of this claim, so it, too, is before the Board, although he also clarified that he does not want a hearing concerning it.

The Board remanded these claims in July 2014 for further development.  Unfortunately, however, still further development is required, so the Board is again REMANDING them to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board sincerely regrets the even further delay that inevitably will result from again remanding, rather than immediately deciding, these claims, it is necessary to ensure they are fully developed and receive all due consideration.

I.  Bilateral (Left and Right Ear) Hearing Loss

The claims file includes an undated graphical representation of audiometric findings from the Audiology Clinic at the Naval Health Clinic Corpus Christi (NHCCC).  In a February 2010 statement the Veteran notes that an examination had occurred at the NHCCC, so presumably the undated audiometric findings predate that statement.  This record does not report Maryland CNC controlled speech discrimination test results, which are required for rating purposes by the governing VA regulation - 38 C.F.R. § 4.85.  The NHCCC is a military facility; however, the undated graphical findings have VA letterhead.  An attempt must be made to acquire records from the NHCCC as they may have further detail of this examination including the required Maryland CNC results.  38 C.F.R. § 3.159(c)(2).  

II.  Bilateral Shoulder and Knee Disorders

The Board previously remanded these claims to, among other actions, obtain opinions on the purported relationship between the Veteran's active duty service and these disorders.  Specifically, a VA examiner was requested to comment on the Veteran's contention that his chronic joint disorders are the result of lifting supplies during his service and the Army's failure to provide instruction on proper lifting procedures and techniques.  In March 2015, a VA examination was provided for all the joints in question.  Following the examination, the VA examiner opined that she could not "comment on this [issue of causality] without resort to mere speculation since there were no medical records pertaining to this [claimed relationship] available from service."  The Board is sympathetic to the fact that the lack of service treatment records (STRs) complicates an analysis of this alleged relationship between the Veteran's service and his current conditions.  

However, a precedent case admonished the Board for relying on medical opinions that similarly were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted that it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances when a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that 

any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data." 
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

For these reasons, the Board is requesting supplemental medical comment on this determinative issue of causation before readjudicating these claims.

Additionally, a VA Form 21-4141a, submitted by the Veteran in November 2014, indicates he had an MRI of his left shoulder in October 2014 at the VA Outpatient Clinic in Harlingen, Texas.  A record of this MRI does not appear to be in the file.  Thus, all relevant VA treatment records from the VA Outpatient Clinic in Harlingen, Texas, must be obtained and considered.   See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

III.  Prostatitis

As concerning this remaining claim and cause of this additional disorder, the March 2015 VA examiner responded that the question of whether it was related to the Veteran's service was no longer applicable because the Veteran's prostatitis had resolved.  

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  But the Court has held that this requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, even more recently, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court further clarified that the Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim.  Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance.  Id. at 294, n.3.

Here, the Board sees that the Veteran's VA medical records show treatment for chronic prostatitis and non-VA medical records include assessments of chronic prostatitis following his application of entitlement to service connection for such in February 2007.  Therefore, an opinion on the cause of the apparently now-resolved chronic prostatitis is still required - and particularly in terms of its asserted relationship with the Veteran's service.  McClain at 321.  

Accordingly, these claims are REMANDED for the following still additional development and consideration:

1. Obtain all outstanding, pertinent, medical treatment records from the VA Outpatient Clinic in Harlingen, Texas, as well as all outstanding, pertinent, medical treatment records from the Naval Health Clinic Corpus Christi (NHCCC).  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2. Schedule VA compensation examinations, preferably with an examiner other than the one who performed the March 2015 VA examinations, for medical nexus opinions concerning the etiology of any current right shoulder disability, left shoulder disability, right knee disability, left knee disability, and prostatitis, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) that any identified conditions initially manifested during the Veteran's active military service from June 1971 to June 1974, even if not complained about, diagnosed, or treated during his service, or, if a presumptive condition (see 38 C.F.R. § 3.309(a)) within one year of his separation from service, so by June 1975.

As concerning the claimed bilateral shoulder and knee disorders, the examiner should specifically comment on the Veteran's allegation that the Army did not provide proper lifting procedures and techniques, which in turn lead to these chronic joint conditions.  Furthermore, in regards to the claimed prostatitis the VA examiner must note the term "any current prostatitis" includes any prostatitis diagnosed since February 2007 or thereabouts, even if now resolved.  The examiner for the prostatitis claim must also comment on the Veteran's report that he had a circumcision during service owing to infection, which is a possible source of his prostatitis.

It therefore is essential the claims file be made available to and reviewed by the examiners.  All necessary diagnostic testing and evaluation must be performed.  The examiners must discuss the underlying medical rationale of their opinions, if necessary citing to specific evidence in the file supporting conclusions.  If, as previously, an opinion cannot be provided without resorting to mere speculation, the examiner must discuss why this is the case.  That is, he or she must indicate whether the inability to provide a definitive opinion is because he or she needs more information, because the limits of medical knowledge have been exhausted, or because of some other reason.  So merely saying he or she cannot comment will not suffice.

3. Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

